




Exhibit 10.2




KELLY SERVICES, INC.
EQUITY INCENTIVE PLAN
(As Amended and Restated February 12, 2015)


Section 1 — Purposes


This KELLY SERVICES, INC. EQUITY INCENTIVE PLAN (the “Plan”) provides for
long-term incentive stock-related or other performance-related compensation to
selected key employees of the Company or an Affiliated Entity for their
contributions to the Company’s growth and profitability. Such compensation is
intended to help the Company attract and retain superior employees, and it gives
those employees shared financial interests with the Company’s stockholders that
are believed to positively affect their job performance.


Section 2 — Definitions and Rules of Construction


(a)
The terms in quotation marks below have the following meanings under the Plan:



“Additional Shares” means immediately vested shares of Company Stock awarded
pursuant to Section 9A(c) of the Plan.


“Affiliated Entity” means a corporation, partnership or other business
enterprise in which the Company directly or indirectly has a significant equity
interest under United States generally accepted accounting principles.


“Award” means a Restricted Award, Performance Award, Other Stock-Based Award,
award of Additional Shares, Option, SAR, or Foreign Award granted under the
Plan.


“Board” means the Board of Directors of the Company.


“Cause” means the occurrence of any one or more of the following:
  
    (i)     The grantee’s willful and continued failure to substantially perform
his duties with the Company (other than any such failure resulting from the
grantee’s Disability), after a written demand for substantial performance is
delivered to the grantee, by the Board or the Chief Executive Officer of the
Company, that specifically identifies the manner in which the Board or the Chief
Executive Officer believes that the grantee has not substantially performed his
duties, and the grantee has been given an opportunity, within thirty (30) days
following grantee’s receipt of such notice, to meet in person with the Board (or
its designee) to explain or defend the alleged act or acts, or failure or
failures to act relied upon by the Company and, to the extent such cure is
possible, the grantee has not cured such act or acts or failure or failures to
act within the thirty (30) day period;


(ii)     The grantee’s gross negligence or willful engagement in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;


(iii)     The grantee’s conviction of, or plea of guilty or nolo contendere, to
any felony or to any other crime which involves the personal enrichment of the
grantee at the expense of the Company; and


(iv)     The grantee’s material breach of the Company’s Code of Business Conduct
and Ethics.


Notwithstanding the above, for purposes of this provision, no act or failure to
act shall be considered "willful" or "intentional" unless done or omitted to be
done, by the grantee in bad faith or without reasonable belief that the
grantee's act or omission was in the best interests of the Company. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the instructions of the Chief Executive Officer or a
senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
grantee in good faith and in the best interests of the Company


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board or any other committee
designated by the Board to administer this Plan. The Committee shall be
comprised of two or more “non-employee directors” within the meaning of Rule
16b-3 of the Securities and Exchange Commission. Further, to the extent that the
Company determines it desirable to qualify Awards granted hereunder as

1

--------------------------------------------------------------------------------






“qualified performance-based compensation” within the meaning of Section 162(m),
the Committee shall be comprised solely of two or more “outside directors”
within the meaning of Section 162(m).


“Company” means Kelly Services, Inc.


“Company Stock” means the Class A Common Stock, $1.00 par value, of the Company.


“Disability” means the total and permanent inability of an Employee by reason of
sickness or injury to perform the material duties of such Employee’s regular
occupation with his or her Employer where such inability has existed for at
least six continuous months.


“Employee” means an employee of the Company or an Affiliated Entity.


“Employer” means the Company or the Affiliated Entity which employs an Employee.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means, for any given date, the closing market price for a
share of Company Stock as a Nasdaq Stock Market LLC security reported by the
National Association of Securities Dealers, Inc. Automated Quotation System
(“Nasdaq”) for that date (or if no such prices are so reported for such date,
for the latest preceding date on which such sale prices were so reported). If
the Fair Market Value for a given date cannot be determined by reference to
Nasdaq, it shall be determined by the reasonable application of a reasonable
valuation method that satisfies the requirements of Treasury Regulation Section
1.409A-1(b)(iv)(B).


“Foreign Award” means an award granted pursuant to Section 10 of the Plan.


“Incentive Stock Option” or “ISO” means an Option that meets the requirements of
Section 422 of the Code (or any successor provision) and that is identified as
intended to be an ISO in the written agreement evidencing the Option.


“Named Executive Officer” means, for purposes of Section 9B, an Employee who is
the chief executive officer or among the three highest compensated officers
(other than the chief executive officer or the chief financial officer) of the
Company for any given fiscal year, whose compensation is subject to disclosure
under Exchange Act rules, and who is a Section 16 Reporting Person, and any
other Employee of the Company who is included in the definition of “covered
employee” for purposes of Section 162(m) of the Code pursuant to Treasury
Regulations or other Internal Revenue Service guidance.


“Nonqualified Stock Option” or “NQSO” means an Option that is not an ISO.


“Option” means an Option to purchase Company Stock granted pursuant to Section 6
of the Plan.


“Other Performance Award” means a cash-denominated award granted under Section
9A or 9B of the Plan which, until vested, is subject to forfeiture.


“Over-10% Owner” means an owner of over 10% of the total combined outstanding
voting power of all classes of capital stock of the Company.


“Performance Award” means an award of Performance Shares, Performance Share
Units or Other Performance Award.


“Performance Shares” and “Performance Share Units” mean, respectively, shares of
Company Stock and Share Units granted under Section 9A or 9B of the Plan which,
until vested, are subject to forfeiture.


“Protected Information” means trade secrets, confidential and proprietary
business information of the Company and Affiliated Entities, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the grantee; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Plan) is not Protected Information.


“Restoration Option” means an Option granted under, and subject to the
conditions set forth in, Section 6(f) of the Plan.


“Restricted Award” means an award of Restricted Shares or Restricted Share
Units.


“Restricted Shares” and “Restricted Share Units” mean, respectively, shares of
Company Stock and Share Units granted under Section 8 of the Plan which, until
vested, are subject to forfeiture.

2

--------------------------------------------------------------------------------








“Rule 16b-3” means Securities and Exchange Commission Rule 16b-3, as amended.


“Section 16 Reporting Person” means a person required by Section 16 of the
Exchange Act and related rules to file reports concerning such person’s
ownership of and transactions in Company equity securities.


“Section 162(m)” means Section 162(m) of the Code (or any successor), together
with the related U.S. Department of Treasury regulations.


“Share Unit” means a unit available for award under the Plan which: (1) upon
vesting or payout, shall entitle the holder to receive from the Company for each
Share Unit vested or paid, a share of Company Stock, and (2) until settled after
vesting, or until forfeited, shall entitle the holder to be paid by the Company
the equivalent of any cash dividend paid on Company Stock to which the holder
would have been entitled if, on the date of grant of such Share Unit, the
grantee of the Share Unit had instead been granted a Restricted Share or
Performance Share.


“Solicitation” means to solicit, divert or attempt to solicit or divert from the
Company and its Affiliated Entities, any work or business related to the
employee staffing and consulting services business, which includes, but is not
limited to, direct placement, outplacement, outsourcing, recruitment,
recruitment process outsourcing, temporary staffing services, management
services, vendor on-site, vendor management, and consulting services (the
“Company’s Business”), or otherwise related to any activity that is in
competition with the Company and its Affiliated Entities, from any client or
customer, or potential client or customer, of the Company and its Affiliated
Entities for either grantee or any other entity that may employ, engage, or
associate with grantee in any fashion, or have any contact, through
business-oriented social networking sites or otherwise, with any client or
customer, or potential client or customer, of the Company and its Affiliated
Entities for either grantee or any other entity that may employ, engage or
associate with grantee in any fashion, for purposes of influencing any such
client or customer, or potential client or customer, to not use or not continue
to use the Company or its Affiliated Entities for work or business related to
the Company’s Business (provided, however, that notwithstanding anything to the
contrary contained in the Plan, a grantee may own up to two percent (2%) of the
outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934). For
purposes of this section, “client(s)” or “customer(s)” of the Company and its
Affiliated Entities, shall mean any individual, corporation, limited liability
company, partnership, proprietorship, firm, association, or any other entity
that the Company or its Affiliated Entities has invoiced during the preceding
twelve (12) months, and “potential client(s) or customer(s)” shall be any
individual, corporation, limited liability company, partnership, proprietorship,
firm, association, or any other entity that the grantee knew or should have
known was a potential customer through personal knowledge or had any personal
exposure through Company meetings or marketing efforts, during the preceding
twelve (12) months.


“Stock Appreciation Right” or “SAR” means a right granted pursuant to Section 7
of the Plan which, upon exercise, shall entitle the holder to receive from the
Company the Fair Market Value of a share of Company Stock on the exercise date
minus the Fair Market Value of such a share on the date of grant.
(b)    References in this Plan to the “issuance” of shares, to shares “issued”
or “issuable,” and the like, include transfers of treasury shares as well as new
issuances of authorized but previously unissued shares.
Section 3 — Administration


(a)    General.        The Plan shall be administered by the Committee, subject
to the express limitations set forth in the Plan. The Committee may, by majority
vote, grant Awards and determine the type, amount and other terms and conditions
of each Award. The Committee shall have authority to prescribe the forms of
written agreements to evidence Awards, to interpret the Plan and the provisions
of such agreements, to adopt administrative rules and procedures concerning
administration of the Plan and to take such other action as it determines to be
necessary, advisable, appropriate or convenient for the administration of the
Plan in accordance with its purposes, including certifying whether any
performance measures have been met.


The Committee may delegate to the chief executive officer of the Company, if
also a director, some or all of its authority to grant Awards under the Plan to
Employees who are not Section 16 Reporting Persons or Senior Vice Presidents or
officers of higher rank, in which case actions taken by the chief executive
officer pursuant to such delegated authority shall have the same effect as if
taken by the Committee. The chief executive officer shall periodically notify
the Committee of any grants made pursuant to such delegation of authority.


The Committee may delegate performance of recordkeeping and other ministerial
functions concerning the Plan and its day-to-day operations to such persons as
it may specify from time to time.


(b)    Repricing.    Absent stockholder approval, neither the Committee nor the
Board shall approve a program providing for either (i) the cancellation of
outstanding Options and/or SARs and the grant in substitution therefore of new
Options and/or SARs having a lower exercise price or (ii) the amendment of
outstanding Options and/or SARs to reduce the exercise price thereof. This

3

--------------------------------------------------------------------------------






paragraph shall not be construed to apply to “issuing or assuming a stock option
in a transaction to which section 424(a) applies,” within the meaning of Code
Section 424.


(c)    Interpretation and Construction.    If an Award is intended to qualify as
performance-based compensation under Section 162(m), any provision of the Plan
that would prevent such Award from so qualifying shall be established and
administered, interpreted and construed to carry out such intention and any
provision that cannot be so administered, interpreted and construed shall to
that extent be disregarded.


Section 4 — Eligibility for Awards; No Requirement of Uniformity


Any type of Award may be granted to any Employee at any time, except that
Foreign Awards may be granted only as permitted under Section 10 of the Plan.
The type, amount, timing and other terms and conditions of Awards made to a
grantee need not be uniform, comparable or proportionate among grantees.


Section 5 — Maximum Number of Shares; Other Award Limits


(a)    Maximum Number of Shares.    For purposes of this section, “Affected
Shares” are shares of Company Stock that have been issued as Restricted Shares
or Units, Performance Awards, Additional Shares or similar Foreign Awards or
that have been made subject to future issuance in settlement of Options (whether
or not with related SARs), Share Units or Foreign Awards. For a given date, the
“Adjustment Period” comprises the Company’s current fiscal year to date, plus
its four immediately preceding fiscal years.


The total number of Affected Shares shall never exceed 15% of the number of
outstanding shares of Company Stock (exclusive of treasury shares) at the end of
the immediately preceding Company fiscal year (rounded downward, if necessary to
eliminate fractional shares)


(i) minus the sum, for the Adjustment Period, of the numbers of:


(A)
Shares awarded as Restricted Shares or Performance Awards

(B)
Share Units awarded

(C)
Shares made subject to Option grants (including Restoration Options)

(D)
Shares issued or granted for future issuance as Foreign Awards.



(ii) plus the sum, for the Adjustment Period, of the numbers of:


(A)    Shares as to which Options have expired or terminated for any reason
other than exercise of such Options or of related Tandem SARs
(B)    Shares as to which Restricted Awards and Performance Awards have been
both granted and forfeited
(C)    Shares transferred to the Company (actually or constructively) to satisfy
the exercise price of outstanding Options.


Stock options, SARs and other equity-based awards assumed by the Company in a
merger or acquisition of another company shall not count against the shares
available for Award under the Plan.


(b)    ISO Award Limits.    The number of shares covered by outstanding ISOs
plus the number of shares issued in settlement of exercised ISOs under this Plan
may not exceed 4,000,000 shares.


(c)    Options, SARs, Restricted Awards, Performance Awards and Other
Stock-Based Awards.        The number of shares of Company Stock subject to an
Option, SAR, Restricted Award, Performance Award or Other Stock-Based Award
shall be specified at the time of grant. Subject to the limits on Award amounts
set forth in Section 5(b) above, this Section 5(c) and any adjustment under
Section 14 of the Plan: (i) the maximum number of shares of Company Stock that
may be granted as Options (whether or not in tandem with SARs) during any
consecutive five calendar years to any single Employee shall be 750,000; (ii)
the maximum number of shares of Company Stock that may be granted in connection
with stand-alone SARs during any consecutive five calendar years to any single
Employee shall be 750,000; (iii) the maximum number of shares of Company Stock
that may be granted in connection with Other Stock-Based Awards during any
consecutive five calendar years to any single Employee shall be 750,000; (iv)
the maximum number of shares of Company Stock subject to Restricted Awards that
may be granted to any single Employee with respect to a single performance
period during any consecutive five calendar years to any single Employee shall
be 750,000; and (v) the maximum number of shares of Company

4

--------------------------------------------------------------------------------






Stock subject to Performance Shares and/or Performance Share Units that may be
granted to any single Employee with respect to a single performance period is
500,000.


(d)    Cash Denominated Award Limits.    The maximum amount of an Other
Performance Award payable with respect to any single Employee shall be
$1,000,000 multiplied by the number of years included in any applicable
performance period(s) (and any applicable fraction for any portion of a
performance period of less than one year) relating to such Awards.


Section 6 — Options


(a)    Incentive Stock Options and Nonqualified Stock Options.    At the time of
the grant of an Option, the Committee shall specify whether it is intended to be
an Incentive Stock Option or a Nonqualified Stock Option, and the agreement
evidencing such Option shall designate the Option accordingly. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the shares with respect to which ISOs are exercisable for the first
time by the grantee during any calendar year exceeds $100,000 (or such other
amount as permitted by Code Section 422(d)) such Options shall be treated as
Nonqualified Stock Options. For purposes of this Section 6(a), ISOs shall be
taken into account in the order in which they were granted. The Committee may
prescribe such terms and conditions for an ISO grant, other than those specified
in the Plan, as it deems desirable to qualify the Option as an incentive stock
option under the Code. If an Option (or any portion thereof) intended by the
Committee to be an ISO fails to qualify as an ISO, either at the time of grant
or subsequently, such failure to qualify shall not invalidate the Option (or
such portion), and instead the nonqualified portion (or, if necessary, the
entire Option) shall be deemed to have been granted as a Nonqualified Stock
Option regardless of its designation in the grant and in the Option agreement.


(b)    Exercisability.    The time at which any portion of an Option first
becomes exercisable (which may be at or after the date of grant) and the latest
date on which the Option may be exercised (the “expiration date”) shall be as
specified at the time of grant. However, the expiration date for any ISO granted
to an Over-10% Owner may be no later than five years after the grant, and the
expiration date for any other Option may be no later than ten years after the
date of grant. The Committee may, in its discretion, accelerate the
exercisability of any portion of an Option or provide for automatic acceleration
of exercisability of any portion of an Option upon the occurrence of such events
as it may specify, such as upon the death or Disability of a grantee. However,
no acceleration of exercisability of any portion of an ISO shall be effective
without the consent of the Option holder if such acceleration would cause the
ISO or any other ISO of such holder (or any portion thereof) to become a
Nonqualified Stock Option. During the lifetime of the grantee of an Option, the
Option may be exercised only by the grantee or the grantee’s legal
representative.


(c)     Exercise Price.    Unless a higher price is specified at the time of
grant, the per share exercise price of each Option shall be the Fair Market
Value of a share of Company Stock on the date of grant, except that the per
share exercise price of any ISO granted to an Over-10% Owner shall be at least
110% of such Fair Market Value on the grant date.


(d)    Exercise Procedures and Payment.        The holder of an exercisable
Option (or Option portion) may exercise it in whole or in part by complying with
such procedures for exercise as are then in effect and tendering payment in full
of the aggregate exercise price for the number of shares in respect of which the
Option is then being exercised. Except to the extent further restricted or
limited at the time of grant, payment may be made (1) entirely in cash, (2) by
delivery of whole shares of Company Stock owned by the Option holder for more
than six months on the date of surrender, (3) pursuant to a cashless exercise
program implemented by the Company in connection with the Plan or (4) by any
combination of the foregoing methods of payment. Any shares delivered in payment
shall be valued at their Fair Market Value on the date of delivery.


(e)    Effect of Employment Termination.        The Committee shall determine
the disposition of the grant of each Option in the event of the disability,
death or other termination of employment of an Employee.


(f)    Restoration Options.    Subject to the provisions below, the Committee
may provide that an Option shall also carry with it a right to receive another
Option (a “Restoration Option”) in certain circumstances. A Restoration Option
may be created at the time of grant of an Option (for purposes of this
paragraph, an “original Option”) that is not itself a Restoration Option at the
time a Restoration Option arises (so as to provide a subsequent Restoration
Option to it), or at any other time while the grantee continues to be eligible
for Awards and the original or Restoration Option (the “prior Option”) is
outstanding. In addition to any other terms and conditions (including additional
limitations on exercisability) that the Committee deems appropriate, each
Restoration Option shall be subject to the following:


(i)    A Restoration Option may arise only if, earlier than six months before
the expiration date of the prior Option, the grantee exercises the prior Option
(or a portion thereof) while still an Employee and pays all or some of the
relevant exercise price in shares of Company Stock that have been owned by the
grantee for at least six months prior to exercise



5

--------------------------------------------------------------------------------






(ii)    The number of shares subject to the Restoration Option shall be the
number of whole shares delivered in exercise of the prior Option, except that
the number will be reduced to the extent necessary for the Plan to comply with
the limitations imposed by Section 5 of the Plan


(iii)    The Restoration Option shall arise and be granted (if ever) at the time
of payment of the relevant exercise price in respect of the prior Option


(iv)    The per share exercise price of the Restoration Option shall be the Fair
Market Value of a share of Company Stock on the date the Restoration Option
arises


(v)    The expiration date of the Restoration Option shall be the same as that
of the prior Option


(vi)    The Restoration Option shall first become exercisable six months after
it arises


(vii)    The Restoration Option shall be a Nonqualified Stock Option.


Section 7 — Stock Appreciation Rights


(a)    Types of SARs Authorized.        SARs may be granted in tandem with all
or any portion of a related Option (a “Tandem SAR”) or may be granted
independently of any Option (a “Stand-Alone SAR”). A Tandem SAR may be granted
either concurrently with the grant of the related Option or at any time
thereafter prior to the complete exercise, termination, expiration or
cancellation of such related Option.


(b)    Exercise Price.    The exercise price for each SAR shall be established
in the discretion of the Committee; provided, however, that (i) the exercise
price per share subject to a Tandem SAR shall be the exercise price per share
under the related Option (but not less than the Fair Market Value per share of
Company Stock on the effective date of grant of the SAR) and (ii) the exercise
price per share subject to a Stand-Alone SAR shall not be less than the Fair
Market Value of a share of Company Stock on the effective date of grant of the
SAR.


(c)    Exercisability and Termination.


(i)    Tandem SARs.    Tandem SARs shall be exercisable as follows, subject to
such other provisions as the Committee may specify when the Tandem SAR is
granted:


(A)    The only persons entitled to exercise such SARs shall be the holder of
the related Option or such holder’s legal representative


(B)    The expiration date of such SARs shall be the same as that of the related
Option


(C)    SARs shall be exercisable if (and only if) and to the extent that the
related Option is then exercisable, except that SARs shall not be exercisable by
a Section 16 Reporting Person at any time within six months after the date on
which the SARs were granted even if the related Option is then exercisable


(D)    Exercise of SARs shall automatically terminate the related Option with
respect to the same number of shares as the number of SARs being exercised


(E)    Exercise, cancellation or termination of an Option shall automatically
terminate the same number of related SARs as the number of shares with respect
to which the Option is being exercised, canceled or terminated


(F)    Tandem SARs related to an Incentive Stock Option shall be exercisable
only when the then Fair Market Value of a share of Company Stock exceeds the
exercise price of the Incentive Stock Option.


(ii)    Stand-Alone SARs. Stand-Alone SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award agreement evidencing such SAR; provided, however,
that no Stand-Alone SAR shall be exercisable after the expiration of ten (10)
years after the effective date of grant of such SAR.


(d)    Exercise Procedures and Settlement Elections.    Exercisable SARs may be
exercised at any time in accordance with such exercise procedures as are then in
effect. Except to the extent further restricted at the time of grant, at or
prior to exercise of SARs, the holder may elect to have the exercised SARs
settled (1) entirely in cash, (2) to the extent possible, in whole shares of
Company

6

--------------------------------------------------------------------------------






Stock and the balance in cash, or (3) partially in cash in an amount specified
by the holder and the balance in whole shares of Company Stock plus cash in lieu
of any fractional share. If no election is made, the SARs shall be settled in
any of the foregoing manners as the Committee shall determine. For purposes of
settlement, shares of Company Stock shall be valued at their Fair Market Value
as of the settlement date.


(e)    Effect of Termination of Employment.    A SAR shall be exercisable after
a grantee’s termination of employment to the extent and during such period as
determined by the Committee, in its discretion, and as set forth in the Award
agreement evidencing such SAR.


Section 8 — Restricted Awards


(a)    General.        Awards of Restricted Shares are awards of actual Company
Stock, while Awards of Restricted Share Units are awards that may consist of
Company Stock, cash equivalents of Company Stock, or a combination of both. The
restrictions that may be imposed relate to possession, vesting and conditions to
vesting, payment of dividends and potential forfeiture.


(b)    Restriction Period.    At the time of grant of a Restricted Award, the
Committee shall establish a period of no less than twelve months with respect to
such Restricted Award, which period (the “restriction period”) shall commence on
the date of grant or such other date selected by the Committee. The Committee
may provide for such restriction period to lapse in installments. The Committee
may impose such restrictions or conditions to the vesting of a Restricted Award
as it, in its sole discretion, deems appropriate. By way of example and not by
way of limitation, the Committee may require, as a condition to the vesting of
any Restricted Award, that the grantee or the Company achieves such performance
goals as the Committee may specify. If a Restricted Award is intended to qualify
as “qualified performance-based compensation” under Code Section 162(m), all
requirements set forth in Section 9B that otherwise apply to Performance Awards
must also be satisfied with respect to such Restricted Award in order for a
grantee to be entitled to payment.


(c)    Vesting and Forfeiture.    If the grantee of a Restricted Award remains
an Employee throughout the applicable restriction period, and any other
conditions imposed by the Committee are satisfied, the entire Restricted Award
shall become fully vested and no longer subject to forfeiture at the end of the
restriction period. If the grantee ceases to be an Employee during the
restriction period due to death or Disability (including during the first twelve
months following the date of grant), the Award shall be vested in proportion to
the then elapsed portion of the restriction period, and the remainder of such
Award shall be forfeited, unless the Committee determines to waive such
forfeiture, in whole or in part, and vest those Shares or Units. If the grantee
otherwise ceases to be an Employee during the restriction period, the Committee
shall determine the disposition of the Award.


(d)    Restricted Share Certificates and Dividends or
Distributions.    Restricted Shares shall be issued to the grantee as promptly
as practicable after the grant, but the certificates representing such
Restricted Shares shall bear an appropriate legend and shall be held by the
Company. Non-cash dividends or other distributions upon Restricted Shares shall
be retained and held by the Company, pending vesting or forfeiture of the
Restricted Shares. Such retained non-cash dividends and other distributions
shall be vested or forfeited, as the case may be, upon the vesting or forfeiture
of such Restricted Shares. Non-cash dividends and other distributions that vest
shall be distributed to the grantee of the Restricted Shares as promptly as
practicable after the vesting date. The grantee of Restricted Shares shall be
entitled to receive any cash dividends paid with respect to such Shares during
the restriction period.


(e)    Settlement of Restricted Share Units.    An Award of Restricted Share
Units that vests shall be settled in cash, whole shares of Company Stock (valued
at Fair Market Value as of the settlement date), or a combination thereof, as
the Committee shall determine. The mode of settlement shall not violate the
Plan’s limitations on available shares or any limitations imposed by the
Committee at the time of grant of the Award or at any other time while the Award
is unvested and the grantee is still an Employee. Restricted Share Units that
vest shall be settled in full during or soon after the year that the vesting
date occurs, and no later than two and one-half months after the year in which
vesting occurs.


Section 9A — Performance Awards and Additional Shares in General


(a)    Performance Period and Goals.    At the time of grant of a Performance
Award, the Committee shall establish one or more performance periods with
respect to such Performance Award. If the Award is granted during the first
fiscal quarter of the Company’s fiscal year, the performance period will
commence on the first day of that fiscal year and can also be based on calendar
years. For grants made after the first fiscal quarter of the Company’s fiscal
year, the Committee can also use the performance period that starts on the first
day of the fiscal year or calendar year; the Committee may choose to prorate
such grants. Otherwise, the performance period will commence on the date of
grant or such other period selected by the Committee. At the time of grant of
the Performance Award, the Committee shall also establish one or more business
performance goals for the performance period and, if it establishes more than
one, the weight to be given each such goal (collectively, “performance goals”).
The initial performance goals with respect to a Performance Award may be
modified or adjusted during the performance period in light of previously
unforeseen transactions, events or circumstances occurring after the initial
performance goals are established. All performance goals shall be subject to the
approval of the Board.



7

--------------------------------------------------------------------------------






(b)    Performance Assessment, Vesting and Forfeiture.    As soon as practicable
after the end of a performance period for a Performance Award, the Committee
shall determine the extent to which the performance goals for that Award were
attained. Subject to the terms of any applicable award agreement (which terms
shall govern), if the grantee of a Performance Award remains an Employee
throughout the applicable performance period, and any other conditions imposed
by the Committee are satisfied, the Performance Award (or any applicable portion
thereof based on the extent the performance goals are satisfied) shall become
vested according to its terms and no longer subject to forfeiture at the end of
the applicable performance period. If the grantee ceases to be an Employee
during the performance period due to his or her death, Disability, termination
by the Company without Cause, or following normal retirement as defined by the
Committee, then as soon as practicable following termination of employment for
these reasons (but not earlier than after the applicable performance periods are
completed and the date the Committee determines that the performance goals are
attained) the grantee shall be entitled to receive a pro-rata portion of the
portion of the Performance Award that would have otherwise vested if his or her
employment had continued until the end of such performance period, based on the
portion of the performance period that the grantee was employed by the Company,
and the remainder of such Performance Award shall be forfeited, unless the
Committee determines to waive such forfeiture in whole or in part; provided,
however, that in the event of a termination by the Company without Cause, the
Committee has no such discretion to waive such forfeiture if the grantee is a
Named Executive Officer or an individual that the Committee reasonably believes
may become a Named Executive Officer and designates the Performance Award as
subject to Section 162(m)'s requirements (a “Prospective NEO”). In the event of
termination by the Company without Cause, the grantee must be employed for at
least one year after the date the grants were approved by the Committee to be
entitled to a pro rata award. If a grantee who is not a Named Executive Officer
otherwise ceases to be an Employee during the applicable performance period for
any reason other than death, Disability, termination by the Company without
Cause, or other than following normal retirement, as defined by the Committee,
the Committee shall determine the disposition of the Performance Award. If a
grantee who is a Named Executive Officer otherwise ceases to be an Employee
during the performance period for any reason other than death, Disability,
termination by the Company without Cause, or other than following normal
retirement, as defined by the Committee, the Performance Award will be forfeited
in its entirety. Performance Awards that vest shall be settled during or soon
after the year that the vesting date occurs, and no later than two and one-half
months after the year in which vesting occurs.


(c)    Additional Shares        At the end of the performance period, the
Committee may recommend a grant of Additional Shares to the grantee of a
Performance Award that is settled in Company Stock if the grantee is then an
Employee and is not a Named Executive Officer, and the Committee determines that
satisfaction of the performance goals so warrants. Additional Shares awarded to
a grantee shall be immediately vested and shall be issued to the grantee as soon
as practicable after the grant.


(d)    Other Matters.    The provisions of Section 8(d) of the Plan shall also
apply to Performance Shares, and the provisions of Section 8(e) shall also apply
to Performance Share Units. The Committee may make interim grants of Awards to
new Employees in a fair and equitable manner. The Committee may, in its sole
discretion, settle any vested and payable Other Performance Award (1) entirely
in cash, (2) to the extent possible, in whole shares of Company Stock and the
balance in cash, or (3) partially in cash in an amount specified by the
Committee and the balance in whole shares of Company Stock. For purposes of
settlement, shares of Company Stock shall be valued at their Fair Market Value
as of the settlement date.


Section 9B — Performance Awards to Named Executive Officers


(a)    Special Provisions Applicable.    Notwithstanding other provisions of the
Plan, the provisions of this Section 9B shall apply to all Performance Awards
granted to Named Executive Officers that are intended to qualify as “qualified
performance-based compensation” and that are not subject to the tax deduction
limit imposed by Section 162(m). Except as superseded by this Section 9B and
unless otherwise stated, all provisions of the Plan applicable to Performance
Awards shall also apply to such Performance Awards granted to Named Executive
Officers.


(b)    Timing of Grants.        Performance Awards may be granted to Named
Executive Officers only during the first 90 days of the Company’s applicable
performance period, except in limited circumstances.


(c)    Performance Objectives and Payout Schedules.    At or prior to the grant
of each Performance Award to a Named Executive Officer or Prospective NEO, the
Committee shall establish one or more objectively determinable performance goals
(which may be annual, cumulative or based on some other portion of the
performance period) for the Award relating to one or more or any combination of
the following areas of Company or other business unit performance over the
relevant performance period.


(i)    Earnings (which includes net profits, operating profits, operating
earnings, and net income, and which may be calculated before or after taxes,
interest, depreciation, amortization or taxes, as specified at the time of the
any Performance Award is granted) or earnings per share of Company Stock;


(ii)    Revenues;


(iii)    Gross Profits;

8

--------------------------------------------------------------------------------








(iv)    Cash flow;


(v)    Return on revenues, gross profits, sales, assets or equity;


(vi)    Customer or employee retention;


(vii)    Customer satisfaction;


(viii)     Expenses or expense levels;


(ix)    One or more operating ratios;


(x)    Stock price;


(xi)    Market share;


(xii)    Capital expenditures;


(xiii)     Net borrowing, debt leverage levels, credit quality or debt ratings;


(xiv)     The accomplishment of mergers, acquisitions, dispositions, public
offerings or similar extraordinary business transactions;


(xv)    The Company’s Quality Management System;


(xvi)    Shareholder return;


(xvii)    Organizational health/productivity;


(xviii)    Sales volume; and/or


(xix)    Brand or product recognition/acceptance


At the same time, the Committee shall establish a payout schedule for each
performance goal established for the Performance Award, which shall be a
predetermined range from threshold performance amount or level of the target
Other Performance Award, Performance Shares and/or Performance Share Units
constituting the Award (if actual Company results for the period do not at least
equal threshold performance amount or level specified by the Committee, then
payout will be zero) to maximum performance amount or level of such target Award
and shall be structured so as to permit objective determination of payouts over
the full range of actual Company results. At the time any Performance Award is
granted, the Committee shall specify which (if any) types or categories of
extraordinary, unusual, non-recurring, or other items or events shall be
excluded or otherwise not fully taken into account when actual Company results
relating to such goal(s) are calculated, and the only adjustments in actual
Company results which thereafter shall be permissible for purposes of applying
the established payout schedule for the Performance Award shall be objectively
determinable adjustments for the items or events so specified.


(d)    No Discretion to Increase Awards or Waive Forfeitures.    The Committee
may establish other preconditions to payout of a Performance Award to a Named
Executive Officer, including preconditions that may call for subjective
determinations by the Committee. The otherwise scheduled payout on any
Performance Award granted to a Named Executive Officer may be reduced by the
Committee to the extent it deems appropriate if, in the Committee’s judgment,
the Named Executive Officer’s individual performance during the performance
period has not warranted the scheduled payout. However, for so long as Code
Section 162(m) may require, the payout on any Performance Award granted to a
Named Executive Officer that is intended to qualify as “qualified
performance-based compensation” shall not exceed the payout permissible under
the Award’s payout schedule, and no Additional Shares or additional cash amount
shall be granted to any Named Executive Officer.


(e)    Promotions and New Hires.    With respect to a Named Executive Officer
who is newly hired or is promoted by the Company during a performance period,
the Committee shall grant a Performance Award, or adjust a Performance Award
previously granted, to such Named Executive Officer for such performance period
pursuant to the provisions of this Section 9B(e); provided, however, that no
Performance Award shall be granted or adjusted in such a manner as to cause any
such award to fail as “qualified performance-based compensation” within the
meaning of section 162(m)(4)(C) of the Code and Section 1.162-27 of the Treasury
Regulations promulgated thereunder.

9

--------------------------------------------------------------------------------








(i). Pro-Rated Performance Awards for Newly-Eligible Executives. A Named
Executive Officer who is granted a Performance Award more than 90 days after the
beginning of the performance period, either because the Named Executive Officer
is newly hired or is promoted into a Named Executive Officer position, will be
granted a Performance Award under the Plan for such performance period based on
the threshold, target, and maximum levels established by the Committee during
the first 90 days of the performance period for similar Employees at the new or
promoted Named Executive Officer’s award level, with the number of threshold,
target, and maximum shares that can be earned at each level pro-rated based on
the ratio of the number of full months remaining in the performance period on
and after the date of hire or promotion (as applicable) to the total number of
months in the performance period. For any award level created between the award
levels for which the Committee has established the threshold, target, and
maximum levels, straight-line interpolation shall be used to determine the
pro-rated number of threshold, target, and maximum shares in accordance with
this Section 9B(e).


(ii). Adjustments to Outstanding Performance Awards. If a Named Executive
Officer is promoted after the beginning of a performance period, such Employee’s
outstanding Performance Award granted for such performance period will be
adjusted, effective as of the date of such promotion, based on the threshold,
target, and maximum levels established by the Committee during the first 90 days
of the Performance Period for similar employees at such Employee’s new award
level. The adjustments to each such Named Executive Officer’s Performance Award
shall be pro-rated on a monthly basis, with the number of threshold, target, and
maximum shares for the Employee’s original position applicable for the number of
full months preceding the effective date of the promotion and the number of
threshold, target, and maximum shares for the Employee’s new position applicable
for the remaining number of months in the performance period. For any award
level created between the award levels for which the Committee has established
the number of threshold, target, and maximum shares as described above,
straight-line interpolation shall be used to determine the pro-rated number of
threshold, target, and maximum shares in accordance with this Section 9B(e).


(iii). Negative Discretion. Notwithstanding any other provision of this Section
9B(e), the Committee retains the discretion to reduce the amount of any
Performance Award to be granted to a newly hired or promoted Named Executive
Officer, including a reduction of such amount to zero. By way of illustration,
and not in limitation of the foregoing, the Committee may, in its discretion,
determine (A) not to grant a pro-rated Performance Award pursuant to Section
9B(e), (B) not to adjust an outstanding Performance Award pursuant to Section
9B(e), (C) to grant a pro-rated Performance Award in a smaller amount than would
otherwise be provided by Section 9B(e), or (D) to adjust an outstanding
Performance Award to produce a smaller award than would otherwise be provided by
Section 9B(e), above.




(f)    Certification by Committee.    As soon as practicable following the
completion of the performance period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
performance goals have been attained and the resulting final value of the Award
earned by the Named Executive Officer.


Section 10 — Foreign Awards


The Committee may modify the terms of any type of Award described in Sections 6,
7, 8 or 9A of the Plan for grant to an Employee who is subject to tax or similar
laws of a country other than the United States and may grant such modified
Award, and structure and grant other types of awards related to appreciation in
value of Company Stock, to such an Employee, as the Committee determines
necessary or advisable in order to provide such grantee with benefits and
incentives comparable (to the extent practically possible) to those which would
be provided the grantee if the grantee were not subject to such foreign laws.
Notwithstanding the foregoing, if the Employee is also subject to Code Section
409A, the modifications of any type of Award described in Sections 6, 7, 8, or
9A of the Plan, or the structure of other types of awards related to
appreciation in value of Company Stock may not be made in a manner that would
cause non-compliance with Code Section 409A.


Section 11 — Other Stock-Based Awards


The Committee may, in its sole discretion, grant Awards of Company Stock or
Awards that are valued in whole or in part by reference to, or are otherwise
based on the Fair Market Value of Company Stock (“Other Stock-Based Awards”).
Such Other Stock-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine including, without limitation, the
right to receive one or more shares of Company Stock (or the equivalent cash
value of such shares) upon the completion of a specified period of service, the
occurrence of an event, the attainment of performance objectives and/or other
criteria specified by the Committee. Other Stock-Based Awards may be granted
alone or in addition to any other Awards granted under the Plan. Subject to the
provisions of the Plan, the Committee shall determine to whom and when Other
Stock-Based Awards will be made; the number of shares to be awarded under (or
otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Company Stock or a combination of
cash and Company Stock; and all other terms and conditions of such Awards
(including, without limitation, the vesting provisions thereof). If an Other
Stock-Based Award is intended to qualify as “qualified performance-based
compensation” under Code Section 162(m), all requirements set forth in Section
9B that otherwise apply to Performance Awards must also be satisfied

10

--------------------------------------------------------------------------------






with respect to such Other Stock-Based Award in order for a grantee to be
entitled to payment. Other Stock-Based Awards must provide either that they will
be paid no later than 2 1/2 months after the end of the year in which they vest
or that they will be paid in a lump-sum payment at a specified time, within the
meaning of Treasury Regulation Section 1.409A-3(i)(1)(i).


Section 12 — Certain Provisions Generally Applicable to Awards


(a)    Award Agreements.    Each Award (other than any award of Additional
Shares and any similar Foreign Award unless the Committee otherwise determines)
shall be evidenced by a written agreement setting forth the type, amount and
other terms and conditions of such Award, as are not inconsistent with the Plan
as the Committee shall have specified with respect to such Award.


(b)    Transfer Restrictions; Potential Forfeiture.        No Option or SAR, no
Other Stock-Based Award, no unvested Performance Award or Restricted Award, no
Foreign Award similar to any of the foregoing, and none of the rights or
privileges conferred by any such Award may be sold, assigned, pledged,
hypothecated or otherwise transferred in any manner whatsoever, except that, if
the Committee determines that such transfer will not violate any requirements of
the Securities and Exchange Commission or the Internal Revenue Service, the
Committee may permit an intervivos transfer by gift to or for the benefit of a
family member of the grantee. Any attempt to sell, assign, pledge, hypothecate
or otherwise transfer any such Award or any of the rights and privileges
conferred thereby contrary to the provisions of the Plan shall be void and
unenforceable against the Company.


(c)    Overriding Precondition; Potential Forfeiture.    It shall be an
overriding precondition to the vesting of each Performance Award, Restricted
Award, Other Stock-Based Award, and similar Foreign Award and the exercisability
of each Option, SAR and similar Foreign Award: (1) that the grantee of such
Award not engage in any activity that, in the opinion of the Committee, is in
competition with any activity of the Company or any Affiliated Entity or is
otherwise inimical to the best interests of the Company and that has not been
approved by the Board or the Committee and (2) that the grantee furnish the
Committee with all the information confirming satisfaction of the foregoing
condition that the Committee reasonably requests. If the Committee determines
that a grantee has engaged in any activity prohibited by the foregoing
conditions, all of the grantee’s then outstanding Options, SARs and similar
Foreign Awards shall immediately be cancelled, and all of the grantee’s then
unvested Restricted Awards, Performance Awards, Other Stock-Based Awards, and
similar Foreign Awards shall immediately be forfeited.


For this purpose, the Awards shall state that the grantee agrees that for a
period of twelve (12) months after a grantee’s termination of employment, the
grantee shall not directly or indirectly, individually, or as a director,
employee, officer, principal, agent, or in any other capacity or relationship,
engage in any business or employment, or aid or endeavor to assist any business
or legal entity that is in direct competition with the business of the Company
as then being carried out (provided, however, that notwithstanding anything to
the contrary contained in the Plan, a grantee may own up to two percent (2%) of
the outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934). A Grantee
will acknowledge that Company has operations in all 50 states, the District of
Columbia and at least twenty-nine other countries, that the Company's strategic
plan is to continue to expand its operations and presence both domestically and
internationally and that grantee’s services are integral to these operations and
expansion plans.


In addition, during grantee’s employment with the Company, and any subsidiary
thereof, and during the twelve (12) month period following any termination of
grantee’s employment for any reason, grantee shall not, except in the course of
carrying out his duties hereunder, directly or indirectly induce any employee of
the Company or any of its subsidiaries to terminate employment with such entity,
and shall not directly or indirectly, either individually or as owner, agent,
employee, consultant or otherwise, knowingly employ or offer employment to any
person who is or was employed by the Company or a subsidiary thereof unless such
person shall have ceased to be employed by such entity for a period of at least
six (6) months.


Grantee shall not, directly or indirectly, during his employment with the
Company and during the twelve (12) month period following any termination of
grantee’s employment for any reason engage in any Solicitation.


Grantee shall not disparage, slander or injure the business reputation or
goodwill of the Company in any material way, including, by way of illustration,
through any contact with vendors, suppliers, employees or agents of the Company
which could harm the business reputation or goodwill of the Company.


The Company has advised the grantee and the grantee acknowledges that it is the
policy of the Company to maintain as secret and confidential all Protected
Information, and that Protected Information has been and will be developed at
substantial cost and effort to the Company. All Protected Information shall
remain confidential permanently, and the grantee shall not, at any time,
directly or indirectly, divulge, furnish, or make accessible to any person,
firm, corporation, association, or other entity (otherwise than as may be
required in the regular course of the grantee’s employment with the Company),
nor use in any manner, either during the term of employment or after
termination, at any time, for any reason, any Protected Information, or cause
any such information of the Company to enter public domain.



11

--------------------------------------------------------------------------------






In the event of a violation of this provision, the Company retains all rights to
seek monetary damages against a grantee or to seek other equitable remedies
against the grantee.


(d)    Tax Withholding; Notice to Company of Certain Actions.    Whenever cash
is to be paid pursuant to the settlement of an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any federal, state and
local withholding tax requirements related thereto.


The Committee may provide, on request of a grantee, for withholding of otherwise
issuable shares upon the grant, exercise, vesting or settlement of Awards or for
the tender of other shares of Company Stock owned by such grantee or holder in
order to satisfy tax withholding obligations arising in connection with the
grant, exercise, vesting or settlement of an Award. If the Committee grants such
elections, it may condition, limit or qualify them in any manner it deems
appropriate.


If any grantee shall, in connection with the acquisition of shares of Company
Stock under the Plan, make the election permitted under Code Section 83(b)
(i.e., an election to include in gross income in the year of transfer the
amounts specified in Code Section 83(b)), the grantee shall notify the Company
of such election within ten days of filing notice with the Internal Revenue
Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code Section 83(b).


(e)    Stockholder Status.    The grantee of an Award, and other persons to whom
the Award or the grantee’s rights thereunder may pass, shall have no rights or
privileges of a holder of shares of Company Stock, in respect of any shares
issuable pursuant to or in settlement of such Award, unless and until
certificates representing such shares have been issued in their name(s).


Section 13 — No Right to Employment or Award


No person shall have any claim or right to be granted an Award. The grant of an
Award shall not confer upon any Employee a right with respect to continued
employment by the Company or an Affiliated Entity. Further, the Company and each
Affiliated Entity reaffirms its at-will employment relationship with its
Employees and expressly reserves the right to dismiss a grantee at any time free
from any liability or claim, except as provided under this Plan.


Section 14 — Adjustments upon Changes in Capitalization


In the event of a stock split, stock dividend, reverse stock split, combination
of shares or conversion or exchange of voting shares for non-voting shares, the
Board shall make a proportionate adjustment to the number and kind of shares
available for issuance in the aggregate and to any individual under and pursuant
to the Plan (including the settlement of ISOs), the number and kind of shares
covered by outstanding Options and the per share exercise price of such Options,
the numbers of outstanding SARs and Share Units and the terms of Foreign Awards.
In the event of a reorganization or recapitalization, merger, consolidation or
similar transaction involving the Company, a rights offering or any other change
in the corporate or capital structure of the Company (other than as provided in
the immediately preceding sentence), the Board shall make such adjustments as it
may deem appropriate in the number and kind of shares available for issuance in
the aggregate and to any individual under and pursuant to the Plan (including in
settlement of ISOs), the number and kind of shares covered by outstanding
Options and the per share exercise price of such Options, the numbers of
outstanding SARs and Share Units and the terms of Foreign Awards. Any adjustment
with respect to an ISO in connection with a transaction to which Section 424(a)
of the Code (or its successor) applies shall be made in accordance therewith
unless the Board specifically determines otherwise. Notwithstanding the
foregoing, the Board shall not make any adjustment to the number of shares
covered by outstanding Options or the per share exercise price of such Options
or the number of outstanding SARs that would cause the exercise price to be less
than the Fair Market Value of the underlying shares on the date the Option or
SAR was granted or cause the number of shares subject to the Option or SAR to be
other than fixed on the original date of grant of the Option or SAR.


Section 15 — Duration, Amendment, Suspension and Termination


The Plan shall become effective upon approval by the Board, subject to approval
of the stockholders of the Company, and shall continue in effect for a term of
ten (10) years unless terminated by the Board. The Board may amend, suspend or
terminate any portion or all of the Plan at any time, but no such Board action
shall adversely affect the rights of any grantee or other holder of any Award
then outstanding or unvested without the consent of such grantee or holder,
unless such amendment or termination is necessary to comply with any applicable
law, regulation or rule. Notwithstanding the foregoing, the Plan shall not be
amended without the approval of the Company’s stockholders (a) to increase the
maximum aggregate number of shares of Company Stock that may be issued under the
Plan (except by operation of Section 14); (b) to change the class of persons
eligible to receive Incentive Stock Options; or (c) to make any other amendment
that would require approval of the Company’s stockholders under any applicable
law, regulation or rule.

12

--------------------------------------------------------------------------------






Section 16 — Miscellaneous Provisions


(a)    Governing Law.    The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in the State of Delaware.


(b)    Severability.    If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or as
to any grantee or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be construed or deemed
stricken as to such jurisdiction, grantee or Award, and the remainder of the
Plan and any such Award shall remain in full force and effect.


Adopted by the Board of Directors of the Company: February 7, 2005, As Amended
November 6, 2006, November 8, 2007, February 18, 2010, December 31, 2011, and
February 12, 2015.



13